[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Paul and Senita LaBonte bought a house at 108 Tracy Avenue, Waterbury, Connecticut in November 1962. The house was situated on a lot set back from Tracy Avenue and known as Lot 97. The area immediately behind the house and lawn was an unimproved, overgrown and wooded area known as Lot 95, consisting of about 8,000 square feet which was slightly smaller than lot 97.
The LaBontes erroneously believed Lot 95 to be part of the area to which they now held title. A few months later, they set about clearing the overgrown areas, mowing the grass and planting trees, and tending a garden on lot 95. Beginning at least in the Spring of 1963, Lot 95, from the observation of any reasonable person, took shape as an extension of the attractive, well-used back yard of the LaBonte household. They installed a swing set, took the air in lawn chairs, played with family pets, and entertained friends, neighbors, and family on Lot 95. In the early 1970's, they held an outdoor wedding for their daughter in this back yard area. In 1980, the LaBontes constructed a second modest sized dwelling on Lot 97 next to their residence. These two residences shared the remainder of Lot 97 and all of Lot 95 as their outdoor yard.
In 1982, the LaBontes sold their property to Cecile and Evon Gelinas who took up residence in one of the homes, and to Carolyn Flaherty who resides in the other. These three individuals are the defendants in the current action. They continue to own and use the disputed property as a shared back yard, maintaining it as a nicely landscaped, grassy area surrounded by bushes and trees. Since taking possession of the property, Ms. CT Page 9246 Flaherty and the Gelinases have constructed a brick barbecue oven in a far corner of lot 95 and placed a prefab metal shed near the other far corner. They, too, entertain, as weather permits, in this back yard area.
A neighbor, Mary Kelly, who has owned abutting property for 42 years, confirmed that the LaBontes and the current defendants have used the area openly and for all appearances as their back yard.
In 1991, the plaintiffs Anna and Armand Castico acquired presumptive title to Lot 95 as a result of a tax foreclosure.1
They have now brought this action to quiet title and to determine the rights of all parties to Lot 95. It is undisputed that none of the deeds in the defendants chain of title describes Lot 95 as part of the property purchased by them. Rather the defendants claim that they have now acquired title to the property by adverse possession, by virtue of open, exclusive, and notorious possession and use of Lot 95 by themselves and their predecessors in possession, the LaBontes, for an uninterrupted period of more than 15 years. Conn. Gen. Stat. 52-575.
The court finds by clear and convincing evidence that the defendants have proved all facts essential to a finding of adverse possession for a continuous period beginning in the Spring of 1963.
Judgment shall enter against the plaintiffs and for the defendants.
PATTY JENKINS PITTMAN JUDGE, SUPERIOR COURT